EXHIBIT 10.4

 

Ministry of Justice and Law

Republic of Colombia

 

RESOLUTION 0 8 8 2 OF JULY 31st, 2019

 

Through which a license for the cultivation of non-psychoactive Cannabis plants
is granted

 

THE DEPUTY DIRECTOR OF CONTROL AND SUPERVISION OF CHEMICAL SUBSTANCES

AND NARCOTICS

OF THE MINISTRY OF JUSTICE AND LAW

 

In the exercise of legal powers, especially those conferred by Law 1787 of 
2016, Decrees 1427 and 613 of 2017, in accordance with the provisions of
Resolutions 577, 578 and 579 of 2017 issued by the Ministries of Justice and
Law, of Agriculture and Rural Development, and of Health and Social Protection,
in application of the norms established in the Code of Administrative Procedure
and Administrative Litigation and

 

CONSIDERING

 

That the Single Convention on Narcotic Drugs of 1961, as amended by the 1972
Protocol, approved by the Congress of the Republic in Law 13 of 1974, indicates
that the parties will adopt all legislative and administrative measures that may
be necessary to comply with the Convention in their respective territory and
will exclusively limit the production, manufacture export, import, distribution,
trade, use and possession of narcotic drugs for medical and scientific purposes.

 

That through Legislative Act 02 of 2009, article 49 of the Political
Constitution was amended to prohibit the use of narcotic or psychotropic
substances except for medical prescription, for preventive and rehabilitation
purposes, and the law was empowered to establish the measures and administrative
treatments of a pedagogical, prophylactic or therapeutic order for people who
consume these substances.

 

That by constitutional mandate, the Congress of the Republic regulated
Legislative Act 02 of 2009 through Law 1787 of 2016, which in its article 5
added ordinals 12 and 13 and a paragraph to article 20 of Decree 2897 of 2011,
adding two new functions to the Sub-Directorate of Control and Supervision of
Chemical Substances and Narcotic Drugs of the Ministry of Justice and Law.

 

That the ordinal 12 added to Article 20 of Decree 2897 of 2011 by Law 1787 of
2016 states that it is the function of the Sub-Directorate for Control and
Supervision of Chemical and Narcotic Substances of the Ministry of Justice and
Law to develop the administrative procedure and coordination with the competent
entities for the issuance of the license that allows the import, export,
planting, cultivation, production, acquisition in any way, storage,
transportation, commercialization, distribution, use and possession of the seeds
of the Cannabis plant for scientific and medicinal purposes, as well as for the
cultivation of Cannabis plants.

 

That, in turn, ordinal 13 and the paragraph added to article 20 of Decree 2897
of 2011 by Law 1787 of 2016, assigned to the Sub-Directorate of Control and
Supervision of Chemical and Narcotic Substances of the Ministry of Justice and
Law the function of exercising the administrative component of monitoring of the
granting or compliance with the licenses granted within the range of its powers;
also, establish, in the administrative procedure, the modalities in which
licenses can be granted, the requirements, technical and legal parameters that
the holder must comply with during the term of the license, as well as the
necessary requirements for requesting modifications to these.

 

  1



 



 

That Title 11 of Part 8 of Book 2 of Decree 780 of 2016, subrogated by Decree
613 of 2017, regulated the regulatory framework developed in Law 1787 of 2016
and indicated, in paragraph second of article 2.8.11.1 4, that the Ministry of
Justice and Law, through the Sub-Directorate of Control and Supervision of
Substances and Narcotics, is the competent authority to issue licenses for the
use of seeds for planting and for cultivation of Cannabis plants, and exercise
administrative and operational control of activities related to the management
of seeds for planting, the cultivation of Cannabis and Cannabis.

 

That by means of filing EXT18-0042084 of September 21st, 2018, Mr. HOLGER AUDINE
AMAYA CHACON, in his capacity as main legal representative of the company
MEDICOLOMBIA'S CANNABIS SAS., Identified with TIN 901158575-0, hereinafter "the
applicant", presented Application for the granting of a license for the
cultivation of non-psychoactive Cannabis plants, for the modalities of (i)
production of grain and seeds for sowing (ii) for the manufacture of derivatives
and (iii) industrial purposes.

 

That in compliance with the provisions of articles 2.8.11.2.1.5. and
2.8.11.2.5.2. of Decree 780 of 2016 (article 1 of Decree 613 of 2017), referring
to the general and specific requirements for obtaining licenses for the
cultivation of non-psychoactive Cannabis plants; and Article 4 of Resolution 577
of 2017 issued by the Ministry of Justice and Law, in relation to the content of
the application for licenses, the applicant submitted the necessary
documentation to evaluate compliance with the general and specific requirements,
to obtain the license for the cultivation of non-psychoactive Cannabis plants in
the modalities required by this.

 

That the technical and legal analyzes of the License request, this
Sub-directorate evidenced that it did not meet all the requirements, so it
proceeded to request the applicant, through Official Letter
MJD-OFI19-0004453-SCF-3310, who, being within the legal term, submitted the
required.

 

That after analyzing the application for a care license for non-psychoactive
Cannabis plants in its entirety, after fulfilling the requirement made, and
carrying out the previous control visit, it was determined that the Applicant
complies with the provisions of Decree 780 of 2016 (article 1 of Decree 613 of
2017) and with Resolutions 577 and 578 of 2017 issued by the Ministry of Justice
and Law.

 

That the real estate “Villa Silvia”, identified with real estate registration
314-11848, located in the municipality of Los Santos (Santander), where the
activities authorized by this license will take place, is owned by the ladies
LURDY MARIE TRIGOS RUEDA, identified with citizenship card 37.317.152, and IDMA
CHACON DE AMAYA, identified with citizenship card 27.758.013, who through the
lease agreement, granted the right to use and enjoy the property, to the company
MEDICOLOMBIA'S CANNABIS SAS ., identified with TIN 901158575-0.

 

That in accordance with current legal regulations, the activities authorized in
the present license form will be carried out exclusively by work personnel
related with the company MEDICOLOMBIA’S CANNABIS SAS., identified with TIN
901158575-0, under the conditions established here.

 

  2



 



 

That, in turn, in accordance with the provisions of article 2.8.11.2.1.3 of
Decree 730 of 2016 (article 1 of Decree 613 of 2017), the license will be valid
for (5) years and may be recertified for the same period as many times as
requested by the licensee, as long as it complies with what is ordered in
ordinal 2 of article 2.8.11.2.1.4., that is, the recertification is requested
within the three (3) months prior to expiration of the current license and the
general and specific requirements for the license are met.

 

That in accordance with the provisions of article 2.8.11.7.1. of Decree 780 of
2016 (article 1 of Decree 613 of 2017), this Sub-Directorate must charge a fee
to recover the costs of the evaluation services to the applicants or holders of
licenses for planting, cultivating and manufacturing Cannabis derivatives, as
well as a follow-up in its administrative and operational components.

 

That according to article 2.8.11.7.2, of Decree 780 of 2016 (article 1 of Decree
613 of 2017), payment of the fee may be made by installments, without generating
additional costs or reductions. However, failure to pay any of the fees
corresponding to the monitoring and control service of the license granted, in
the manner and within the term established by this administrative act, will
generate the obligation to pay default interest, in accordance with the terms of
article 3 of Law 1066 of 2006, without prejudice to the other legal consequences
that may arise.

 

That once the file has been reviewed, the receipt of the consignment for the
evaluation of the license application remains, amounting to 307.27 current legal
minimum daily wages, which, by virtue of Resolution 578 of 2017, means that a
sum to cover the entire license for a value of 112.98 current legal minimum
daily wages is owed, which will be divided into 4 annual installments of 28,245
current legal minimum daily wages:

 

Annual fees to pay

Year 2

28,245

Year 3

28,245

Year 4

28,245

Year 5

28,245

 

Total = 112.98

 



 

That the payment of the aforementioned fees must be made within the first
calendar month of four (4) years following the date of issuance of the license
in the bank account established by the Ministry of Justice and Law. The
respective proof of payment must be provided within the first 15 calendar days
of the month of February of each year to the Ministry of Justice and Law.

 

For the foregoing, the Sub-Directorate for Control and Supervision of Chemical
Substances and Narcotic Drugs:

 

  3



 



 

RULES:

 

First article. License. Grant license to grow non-psychoactive Cannabis plants
to the company MEDICOLOMBIA'S CANNABIS SAS., Identified with TIN 901158575-0,
legally represented by Mr. HOLGER AUDINE AMAYA CHACON, identified with
citizenship card 88.135.481 issued in Ocaña (Norte de Santander) as main legal
representative, and LUIS CARLOS URIBE URIBE, Identified with citizenship card
19.128.015 issued in Bogotá D.C, as substitute legal representative, in the
following terms:

 

Modalities

real estate

Location

Numbers of property registration

 

Property

Township

Municipality

 

Production of grain and seeds for sowing

“Villa Silvia”

El Duende

Los Santos

314-11848

Manufacture of derivatives

Industrial purposes



  

Second article. Validity. This license will be valid for 5 years from its
execution date.

 

Third article. Regulatory compliance. As a non-psychoactive Cannabis plant
breeding license in the modalities indicated in the first article of this
Resolution, the company MEDICOLOMBIA'S CANNABIS SAS., Identified with TIN
901158575-0, must comply with the conditions specified in this administrative
act, in accordance with the provisions of Decree 780 of 2016 (Article 1 of
Decree 613 of 2017), in Resolutions 577 and 578 of 2017, and in the applicable
regulations or those that modify, add or repeal them.

 

Fourth article. Personally, notify the content of this Resolution to Mr. HOLGER
AUDINE AMAYA CHACON, identified with citizenship card 88.135.481 issued in Ocaña
(Norte de Santander), who for this purpose can be quoted in the registered email
holgeraudi62@gmail.com making him delivery of a copy of it. If personal
notification is not achieved, it will proceed according to that provided in
Chapter V of Title III of Part One of Law 1437 of 2011.

 

Fifth article. Communicate, once firm, the content of this Resolution to the
Mayor's Office of Los Santos (Santander), in accordance with article
2.8.11.2.1.8. of Decree 780 of 2016 (article 1 of Decree 613 of 2017).

 

Sixth Article. Resources. Against this resolution there is an appeal for
reconsideration before the Sub-Directorate for the Control and Supervision of
Chemical Substances and Narcotic Drugs, and an appeal before the Directorate of
Drug Policy and Related Activities of the Ministry of Justice and Law, in the
diligence of personal notification , or within ten (10) days following the
notification; according to the provisions of articles 74 and following of the
Code of Administrative Procedure and Administrative Litigation.

 

SO ORDERED

 

Issued in Bogotá, D.C. on JULY 31st, 2019

 

Signature

CAROLINA MEJÍA LIÉVANO

Sub-Director of Control and Chemical Substances

and Narcotics Inspection

 

Prepared: Jorge Julio

Revised: Laura Fuentes

 

  4



 